DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cylindrical magnetic billet having two opposing flat faces and a curved surface…having north and south poles which are nominally on opposing flat faces of the billets…the central longitudinal axis of the filter passing through the centre of each of the flat faces of each of the billets” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the recitation of “a pressure sensing means is provided for sensing a static pressure within the separation chamber” creates confusion. Is this the same or in addition to the pressure sensing means already provided by claim 14?
Regarding claim 16, the recitation of “magnetite growth rate data” creates confusion. It is not clear where in the method this data is derived from as the data is not linked to any of the sensors or steps. Is this stored data from software or database or is this data related to the magnetometer readings in some way?
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adey (US 2006/0283783) in view of Taliaferro (USP 4,784,762).
Regarding claim 1, Adey discloses a separator device (title/abstract) for separating particles in a flow of fluid magnetically ([0001]). Adey provides a magnetic filter including a separation chamber (interior of main body 12), inlet (18), outlet (20), a stack of cylindrical magnetic billets (figure 4, billets 28), the billets having like poles facing each other ([0040]) and that the poles are on cylindrical faces thereof ([0040], circular faces). Adey illustrates the magnetic element is disposed along the central longitudinal axis of the separator (see figures 1-3). 
Adey does not expressly provide that a magnetometer is positioned on the housing at a fixed-point relative to the magnetic element, the fixed point being a predetermined distance from an end of the filter; along with the steps of reading an output of the magnetometer; and issuing an indication on an output means when the output from the magnetometer exceeds or drops below a predetermined threshold.
	Taliaferro discloses a magnetic filter (title/abstract, “trap”) including in figures 3-4 a magnetic level measuring device (c3L30-c4/L40) that operates using a magnetometer (hall effect sensor, C3/L30-55) affixed to an exterior of a fluid treatment housing (see figures 1-2) in a relative position to magnetic elements (figure 4), wherein a reading of the magnetometer is taken and an indication on an output means is provided when a output from the magnetometer exceeds or drops below a predetermined threshold (C3/L55-C4/L40).
	It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified McAllorum with the sensor configuration as 
Regarding claim 3, Adey as modified by Taliaferro further teaches wherein the magnetometer is provided on a fixed point on an outside of the chamber (see external of fluid flow teaching from Taliaferro).
Regarding claim 4, Taliaferro further provides wherein the magnetometer is of a type in which the output is directly proportional to a magnetic field strength, with a fixed but uncalibrated offset (C4/L30-40 - manual gain control, C3/L55-67).
Regarding claim 5, Taliaferro further provides steps of measuring the output from the magnetometer when the filter is empty of magnetite, and calculating the predetermined threshold by adding a fixed offset to the measured value (C3/L55-67, C4/L30-40 - manual gain control necessarily involves the process of determining thresholds and adjusting the gain to set the signaling to operate when desired; the artisan would have found it to be obvious to one of ordinary skill in the art to have adjusted gain in the empty configuration).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adey (US 2006/0283783) in view of Taliaferro et al. (USP 4,784,762) in view of Bonifas (US 2018/0221796).
Regarding claims 14-15, Adey discloses all limitations set forth above. Adey does not expressly provide pressure sensing means to measure the chamber pressure or sampling/recording the measurements.
	Bonifas discloses an electromagnetic sensor array for monitoring filters (title/abstract) including inlet and outlet pressures ([0079]) which necessarily represent a 
	One having ordinary skill in the art at the time of the filing of the invention would have found it to be obvious to have modified Adey to further monitor pressure as taught by Bonifas for the purpose of logging additional operational data to account for clogging and other filter issues as well as to monitor and record the data to allow for charting and records of the filter lifetime performance between service or cleaning intervals.
Allowable Subject Matter
Claim 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest arts of record (e.g. Bonifas, Taliaferro, Adey, previously relied upon McAllorum) provide for magnetic filtering and monitoring. However, none appreciate the calculation of a rate of change but rather rely upon checking against preset or target values.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the McAllorum reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID C MELLON/Primary Examiner, Art Unit 1759